EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended June 26, 2009 June 26, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.4 % -3.4 % -8.3 % Class B Units -0.4 % -3.5 % -8.6 % Legacy 1 Class Units -0.3 % -3.1 % -3.1 % Legacy 2 Class Units -0.3 % -3.2 % -3.2 % GAM 1 Class Units -0.8 % -3.3 % -1.6 % GAM 2 Class Units -0.8 % -3.3 % -1.7 % GAM 3 Class Units -0.9 % -3.6 % -2.3 % S&P 500 Total Return Index2 -0.2 % 0.1 % 3.1 % Barclays Capital U.S. Long Government Index2 3.2 % 0.9 % -11.5 % 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:A weak supply forecast in the sugar markets moved prices up near two-year highs.Increased sugar demand caused by a weaker U.S. dollar also played a role in supporting sugar prices.Grains prices generally declined last week as the outlook for this year’s corn and wheat harvests improved. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies:The U.S. dollar declined against major counterparts last week as the U.S. Federal Reserve indicated that interest rates would remain low in the near future.Furthering the dollar’s decline was speculation that the Chinese Government may begin utilizing alternate currencies for their reserves. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil markets rallied this week following intra-week gains in the global equity markets.Supply concerns stemming from a recent rebel attack on a Nigerian oil installation also moved crude oil prices up.Prices in the natural gas markets declined last week as concern over economic growth weighed on demand forecasts. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:The UK’s FTSE 100 Index declined as a result of weakness in the mining and banking sectors.In the U.S., equity markets finished nearly flat as investors remained unsure about the nation’s growth prospects. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
